          Case 6:19-cv-06529-FPG Document 22 Filed 06/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JOSEPH SANTIAGO,
                                              Petitioner,
                                                                     Case No. 19-CV-6529-FPG
v.


SUPERINTENDENT MICHAEL SHEAHAN,                                      ORDER

                                              Respondent.


       On April 22, 2020, this Court denied Petitioner’s habeas petition. ECF No. 17. Judgment

was entered shortly thereafter. ECF No. 18. On May 29, 2020, Petitioner filed a notice of appeal.

ECF No. 19. Appended to the notice of appeal is a motion to vacate the judgment under Federal

Rule of Civil Procedure 60(b). See id. at 2-4; ECF No. 21. Petitioner claims that, before the Court

issued its Decision & Order denying the petition, he sent a letter requesting a stay of the

proceedings. See ECF No. 19 at 5-7 (copy of letter). The purpose of the request was to allow him

to file a challenge to his conviction under New York Criminal Procedure Law § 440.10. Id. at 5.

Petitioner contends that the judgment should be vacated because the Court failed to rule on his

stay request.

       The Court notes that it did not receive a copy of the stay request until Petitioner filed his

motion to vacate. Regardless, Petitioner’s motion is DENIED. Assuming arguendo that these

circumstances could fit within one of the grounds listed in Rule 60(b), the Court is not persuaded

that a stay is (or would have been) appropriate here. “A district court should stay a habeas petition

only if the petitioner had good cause for his failure to exhaust, his unexhausted claims are

potentially meritorious, and there is no indication that the petitioner engaged in intentionally




                                                 1
          Case 6:19-cv-06529-FPG Document 22 Filed 06/17/20 Page 2 of 2




dilatory litigation tactics.” Olsen v. Doldo, No. 16-CV-5366, 2020 WL 685707, at *17 (S.D.N.Y.

Jan. 2, 2020) (internal quotation marks omitted).

       Here, Petitioner does not offer any explanation for his failure to pursue his new claims

earlier, let alone one amounting to good cause. He simply states that, after filing the present

petition, he retained an attorney to “explor[e] the prospect of filing a CPL § 440.10 motion on [his]

behalf.” ECF No. 19 at 5. He does not explain why he waited until after filing his petition to

investigate that relief or why he waited until his reply was due to seek a stay in this Court; nor does

he describe the specifics of his proposed claims. Under these circumstances, a stay is not (and

would not have been) appropriate. See Miller v. Graham, No. 16-CV-687, 2019 WL 1506969, at

*4 (W.D.N.Y. Apr. 5, 2019) (denying request for stay where petitioner gave “no good reason for

not pursuing [a 440.10 motion] before coming to this Court”); Murray v. Cunningham, No. 19-

CV-767, 2019 WL 4279287, at *4 (E.D.N.Y. Sept. 10, 2019) (stating that “[c]ourts have found

that the good cause standard is not satisfied where the request is unexplained and unsupported”).

       Petitioner’s motion to vacate (ECF No. 21) is DENIED. The Clerk of Court is directed to

send a copy of this Order to the Second Circuit Court of Appeals.

       IT IS SO ORDERED.

Dated: June 17, 2020
       Rochester, New York
                                                       ______________________________________
                                                       HON. FRANK P. GERACI, JR.
                                                       Chief Judge
                                                       United States District Court




                                                  2
